Dryden, appellee, filed the original bill to enforce a lien on gristmill, gin, and sawmill property sold by appellee to appellant, Walker. The answer of Walker was constituted a cross-bill, wherein he sought the rescission of the sale for fraud on the part of Dryden in respect of the physical and mechanical condition of the plants. On hearing on stenographic report of the testimony, the court below awarded the relief sought by original complainant, appellee, and denying relief sought through the cross-bill dismissed it. The general principles applicable to the cross-complainant's theory of his right to the relief invoked by his cross-bill are stated in Romanoff Min. Co. v. Cameron, 137 Ala. 214, 33 So. 864; Coleman v. Kiernan, 159 Ala. 543, 49 So. 230, among others. After a careful consideration of the whole evidence, the court is not convinced that the trial court erred in its conclusions of fact. The decree is affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.